DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Preliminary Amendment filed October 13, 2020 is presented for examination. Claims 1-12 are pending. Claim 1 is an independent claim. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watsuda US Patent Application Publication No. 2019/0327809 in view of Aoki US Patent Application Publication No. 2017/0025080.

Referring to claim 1, Watsuda teaches the invention substantially as claimed, comprising a plurality of pixel blocks [1510-1540 of fig. 15] wherein the first circuit is configured to add first data and second data and generating third data [first LED unit XLED1 generates a first color, the second LED unit XLED2 generates a second color, and the third LED unit XLED3 generates a third color, 0103-0107], wherein the first circuit and the plurality of second circuits are electrically connected to each other  [0095-0097; 1710-1740 of fig. 17], and 
wherein each of plurality of the second circuits is configured to retain the third data and perform display in accordance with the third data [a third LED unit XLED3, includes a first pixel circuit 1910, a second pixel circuit 1920, and a third pixel circuit 1930 of fig. 19; 0102-0103]. 
However, Watsuda does not explicitly teach a display device having a plurality of pixel blocks in which each pixel comprises a first circuit and a plurality of second circuits. Aoki teaches a display device having a plurality of pixel blocks in which each of the plurality of pixel blocks comprises a first circuit and a plurality of second circuits wherein the first circuit and the plurality of second circuits are electrically connected to each other [each of the pixels has a display element and a capacitive element series circuit, and a capacitive element series circuit includes a first capacitive element and a second capacitive element in a display area of a display device, ab; 0032].


Referring to claim 2, Watsuda and Aoki teach the invention substantially as claimed, wherein the first circuit comprises a first transistor, a second transistor, and a first capacitor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, and wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor [Watsuda, 0043-0059].

Referring to claim 3, Watsuda and Aoki teach the invention substantially as claimed, wherein one of a source and a drain of the third transistor is electrically connected to the other electrode of the first capacitor, and wherein the other of the source and the drain of the first transistor and the other of the source and the drain of the second transistor are electrically connected to each other [Watsuda, 0043-0059; Aoki, 0045-0061].

Referring to claim 4, Watsuda and Aoki teach the invention substantially as claimed, wherein each of the plurality of second circuits comprises the third transistor and a third circuit, wherein the one of the source and the drain of the third transistor is electrically connected to the one of the source and the drain of the first transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the third circuit, and wherein the third circuit comprises a display element [Watsuda, 0043-0059; Aoki, 0045-0061]. 


Referring to claim 5, Watsuda and Aoki teach the invention substantially as claimed, wherein the third circuit comprises a fourth transistor, a second capacitor, and a light-emitting element as the display element, wherein a gate of the fourth transistor is electrically connected to the other of the source and the drain of the third transistor, wherein one of a source and a drain of the fourth transistor is electrically connected to one electrode of the light-emitting element, wherein the one electrode of the light-emitting element is electrically connected to one electrode of the second capacitor, and wherein the other electrode of the second capacitor is electrically connected to the gate of the fourth transistor [Watsuda, 0043-0059; Aoki, 0045-0061]. 

Referring to claim 6, Watsuda and Aoki teach the invention substantially as claimed, wherein one of a source and a drain of the fifth transistor is electrically connected to the one electrode of the light-emitting element, wherein the other of the source and the drain of the fifth transistor is electrically connected to one of the source and the drain of the fourth transistor, and wherein the other of the source and the drain of the fifth transistor is electrically connected to the one electrode of the second capacitor [Watsuda, 0043-0059; Aoki, 0045-0061].

Referring to claim 7, Watsuda and Aoki teach the invention substantially as claimed, wherein the third circuit comprises a liquid crystal element as the display element, and wherein one electrode of the liquid crystal element is electrically connected to the one of the source and the drain of the third transistor [Watsuda, 0043-0059; Aoki, 0045-0061]. 



Referring to claim 9, Watsuda and Aoki teach the invention substantially as claimed, wherein the fourth circuit is configured to control the first circuit, and wherein the fifth circuit is configured to control the plurality of second circuits [Watsuda, 0043-0059; Aoki, 0045-0061]. 

Referring to claim 12, Watsuda and Aoki teach the invention substantially as claimed, comprising an electronic device having a camera [Aoki, video, 0045; 0051-0053].

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691